t c summary opinion united_states tax_court lisa marie pierce petitioner v commissioner of internal revenue respondent docket no 8411-02s filed date lisa marie pierce pro_se michele a yates for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or pursuant to sec_6330 petitioner seeks review of respondent's determination to proceed with collection of her tax_liability of dollar_figure for the issue for decision is whether respondent abused his discretion by denying petitioner's request for relief from joint_and_several_liability under sec_6015 the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in vienna virginia background petitioner and her former spouse arnold pierce were married on date petitioner resided with mr pierce until their permanent separation in date in both petitioner and mr pierce worked at the department of defense dod at the time their federal_income_tax return wa sec_1 sec_6330 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 sec_6330 is effective with respect to collection actions initiated more than days after date ie after date see rra sec_3401 112_stat_750 sec_6015 was enacted as part of the rra sec_3201 112_stat_734 and is effective for any liability for tax arising after date and any liability for tax arising on or before date but remaining unpaid as of date filed petitioner and mr pierce were separated petitioner and mr pierce were divorced on date for most of their marriage petitioner had no knowledge of any of their financial affairs petitioner did not know how much money they had in any of their joint accounts except for a brief period mr pierce managed essentially all of the family finances until their separation including paying bills and making spending decisions mr pierce would tell petitioner how much she could spend before she would go shopping for food clothing for the children and most other items petitioner knew that if properly managed their combined income was sufficient to cover their monthly expenses she was aware however that mr pierce was a poor manager of money she was aware that mr pierce would pay their bills late every month with whatever money remained in their account as a result petitioner took control of the family finances for a period of to months in the early 1990s when mr pierce became short on spending money he decided to reacquire control of the family finances mr pierce was generally responsible for filing their federal_income_tax returns in most years petitioner would sign a blank return and mr pierce would take care of completing and filing the return petitioner and mr pierce filed joint federal_income_tax returns for through for the and tax years petitioner and mr pierce had unpaid tax_liabilities all of their unpaid tax_liabilities were paid in full on or before date until petitioner did not know that they had underpayments of tax for and during each tax filing season for the and tax years petitioner noticed that mr pierce had not brought her that year's return to sign cognizant of the time of year petitioner asked mr pierce what happened to the tax returns as a result of her questioning in both years mr pierce brought her a blank return to sign she signed the blank returns and he said he would file them mr pierce never filed either return until petitioner was unaware that mr pierce had not filed the and returns petitioner and mr pierce timely filed their federal_income_tax return line of the form_1040 u s individual_income_tax_return showed that petitioner and mr pierce owed dollar_figure at the time the return was filed they did not enclose a payment petitioner did not know until that they had an unpaid tax_liability for on date a notice_of_levy on wages salary and other income was sent to both petitioner and mr pierce at their marital address petitioner had moved from this address when she separated from mr pierce in date mr pierce continued to reside there until date on date petitioner's payroll office informed her of a notice of tax levy it received from respondent this was the first petitioner learned of the outstanding unpaid tax_liability for petitioner filed her tax_return and reported an overpayment of dollar_figure which the internal_revenue_service irs applied to the unpaid balance for the tax_year the irs also applied an overpayment of dollar_figure from mr pierce's tax_return to the unpaid balance from when petitioner's payroll office advised her of the levy notice she also became aware that mr pierce never filed their joint returns for and on date petitioner filed her federal_income_tax returns for and as married filing separate claiming overpayments of dollar_figure and dollar_figure respectively petitioner filed her tax_return claiming an overpayment of dollar_figure which the irs applied to the unpaid balance for on date a final notice - notice_of_intent_to_levy and notice of your right to a hearing letter was sent to both petitioner and mr pierce on date petitioner timely submitted a request for a hearing petitioner submitted with the request for the hearing a form_8857 request for innocent spouse relief and an attached explanatory letter on date the examination_division sent petitioner a letter requesting more information and documentation regarding her claim for relief from joint_and_several_liability on date petitioner sent additional information to the examination_division in support of her claim on date the appeals_office sent petitioner a letter indicating the suspension of her collection claim and outlining the findings of her claim for relief from joint_and_several_liability respondent therefore denied petitioner's collection claim because she was not entitled to relief from joint_and_several_liability as a result a notice_of_determination was issued sustaining the issuance of the levy on date respondent sent petitioner an application_for an offer_in_compromise as well as a request for petitioner to submit a detailed current financial statement petitioner only submitted a financial statement petitioner failed to respond to the offer_in_compromise and did not provide respondent with a current financial statement respondent sent petitioner a notice_of_determination nod on date which stated that respondent had followed all procedures in the issuance of the notice_of_intent_to_levy and that petitioner's collection appeal rights were not violated the nod also determined that petitioner did not qualify for relief from joint_and_several_liability under the provisions of sec_6015 on date petitioner timely filed with the court her petition for review of respondent's determination respondent's position is that petitioner is not entitled to relief from joint_and_several_liability because she failed to establish that she had a reasonable belief that the tax was paid or going to be paid at the time she signed the return respondent also argues that petitioner would not suffer from economic hardship as a result of being denied relief lastly there was no evidence of abuse to sustain any relief from joint_and_several_liability petitioner argues that she is entitled to relief from joint_and_several_liability because mr pierce did not take care of the finances properly forged her signature and subjected her to emotional abuse she also argues that she trusted her husband and had no reason to know or assume that he might not pay their tax_liability discussion pursuant to sec_6330 petitioner sought relief from respondent’s notice_of_determination sustaining the proposed levy action sec_6330 allows a taxpayer to raise appropriate spousal defenses under sec_6015 sec_6330 sec_301_6330-1 proced admin regs the court's jurisdiction in this case therefore is based on sec_6015 119_tc_191 sec_301_6330-1 q a-f2 proced admin regs the court must decide whether respondent abused his discretion in denying sec_6015 relief with respect to an amount of tax reported on petitioner's joint_return but not paid the court reviews respondent's determination for abuse_of_discretion 114_tc_276 and holds that respondent did not abuse his discretion and that his determination was not arbitrary as a general_rule spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 115_tc_183 affd 282_f3d_326 5th cir under sec_6015 however certain taxpayers are entitled to relief from joint_and_several_liability there are three avenues for relief from joint liability under sec_6015 sec_6015 provides relief with respect to understatements of tax attributable to certain erroneous items on the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced sec_6015 confers upon the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c petitioner requested relief from joint liability under sec_6015 for the payment of the tax reported on the joint_return that was unpaid when the return was filed respondent treated petitioner's request for relief as an election under sec_6015 and determined that petitioner was not entitled to the requested relief sec_6015 allows a taxpayer whose request for relief is denied by respondent to petition this court for a review of such determination our jurisdiction in cases brought under sec_6015 encompasses a review of respondent's determination with respect to all relief afforded by sec_6015 118_tc_494 114_tc_324 butler v commissioner supra pincite this court treats petitioner's request as a request for equitable relief under sec_6015 that she be relieved of her obligation to pay any outstanding tax_liability reported on their joint_return to prevail petitioner must prove that respondent's denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion jonson v rra sec 112_stat_726 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 however is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c 112_stat_727 sec_7491 is inapplicable to this case see 118_tc_579 n sec_7491 is effective for court proceedings arising in connection with examinations commencing after date commissioner 118_tc_106 cheshire v commissioner t c pincite butler v commissioner supra on date respondent adopted regulations under sec_6015 these regulations are applicable for all elections or requests for relief filed on or after date sec_1_6015-9 income_tax regs these regulations are not applicable in the instant case because petitioner requested relief before date whether petitioner is entitled to equitable relief sec_6015 provides equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability because petitioner is not eligible for relief under either sec_6015 or c the only avenue for relief available to petitioner is sec_6015 as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 2000_1_cb_447 that the commissioner will consider in determining whether an individual qualifies for relief under sec_6015 section dollar_figure of revproc_2000_15 c b pincite lists threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 respondent agrees that in this case those threshold conditions are satisfied section dollar_figure of revproc_2000_15 c b pincite lists factors that the commissioner will consider in deciding whether to grant equitable relief under sec_6015 sec_4 of revproc_2000_15 c b pincite lists the following factors that the commissioner will consider as weighing in favor of granting relief for an unpaid liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would be unpaid at the time the return was signed the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse sec_4 of revproc_2000_15 c b pincite lists the following factors that the secretary will consider as weighing against granting relief for an unpaid liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability in addition revproc_2000_15 sec_4 c b pincite states no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately furthermore the list of aforementioned factors is not intended to be exhaustive in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances the commissioner's exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that in not granting relief the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 91_tc_1079 in the case of a liability that was reported but not paid the fact that the requesting spouse did not know and had no reason to know that the liability would not be paid is a factor weighing in favor of granting relief revproc_2000_15 sec_4 d c b pincite by contrast the fact that the requesting spouse knew or had reason to know that the reported liability would be unpaid is an extremely strong factor weighing against relief revproc_2000_15 sec_4 b c b pincite respondent contends that petitioner did not prove that she did not know or did not have reason to know that the unpaid tax_liability would not be paid at the time the return was filed the taxpayer has a duty_of inquiry to determine the amount of her tax_liabilities see 887_f2d_959 9th cir revg an oral opinion of this court 114_tc_276 a taxpayer is not relieved of her duty_of inquiry because she relied on her husband to take care of the returns see 992_f2d_1256 2d cir affg tcmemo_1992_228 a taxpayer can not obtain the benefits of relief from joint_and_several_liability simply because she turned a blind eye by signing a blank return and then failed to make further inquiry into the ultimate tax_liability shown on the joint_return price v commissioner supra levin v commissioner tcmemo_1987_ with the exception of and it was mr pierce's practice to have petitioner sign blank returns complete them and then mail them on april petitioner testified that she signed blank tax returns in early april for almost every tax_year from when they were married through she claims she never asked or questioned him about potential refunds or amounts they owed based on petitioner's testimony concerning the tax_return at issue we find that petitioner essentially turned a blind eye toward the filing of the federal_income_tax return and the failure to pay the taxes shown thereon a taxpayer who signs a return without reviewing it or who signs a blank return is charged with constructive knowledge of the tax due shown on that return castle v commissioner tcmemo_2002_142 thus despite the fact that petitioner signed a blank return she should have known of the liabilities shown thereon petitioner also knew that mr pierce had trouble managing the finances petitioner testified up to and before when i left i mean he handled all the finances i tried to take over the bills one time because i didn't like the way he took care of them because he would always pay everything like a month late and we made enough money together then that we could pay the bills it was almost like the you know the last thing if he has money left over then he'll pay the bills from whenever it was so i took over the bills for a few months but then he got mad because he never had enough money when he needed it so he took care of all the finances from the early 1990s when petitioner took care of their finances she knew that money was tight and there might not be enough money to pay a large tax_liability petitioner should have made further inquiry to determine the amount of taxes they owed and whether the full liability would be paid in addition to petitioner's knowledge of the financial difficulties faced by the family petitioner knew of other facts that should have forced further inquiry into her family's financial situation petitioner had learned through common acquaintances at dod that mr pierce had quit his job in date a reasonable person would at minimum question their spouse or ex-spouse whether enough money remained to pay any_tax liability reported on their joint_return secondly petitioner testified that the return was signed after she and mr pierce were separated it also seems reasonable to this court that their separation should maintain if not heighten her duty to examine any jointly filed returns she also argues that because she was unaware of mr pierce's noncompliance with federal tax law before during and after the year at issue she had no reason to doubt that the liability would be paid petitioner's lack of awareness however does not convince this court that she did not retain an affirmative duty to examine the return and verify that payment was sent with the return petitioner has not provided this court with credible_evidence to show that she reasonably believed that mr pierce would pay the tax_liability at the time she signed the return as a result the court finds that petitioner had constructive knowledge that the liability would not be paid for petitioner also has not shown that she will suffer economic hardship if relief is denied petitioner in fact concedes that she can afford to pay the unpaid tax_liability but argues that only her financial situation not her current one is relevant this rationale is apparently the reason that petitioner submitted a financial statement and not a current one thus this court holds that petitioner will not suffer economic hardship if relief is denied in her petition petitioner alleges that mr pierce throughout their marriage engaged in brainwashing as a form of spousal abuse her position is that the abusive behavior is a factor that ought to sway the court to grant her relief from joint_and_several_liability petitioner's allegation however is unsupported by any evidence the court therefore does not consider this factor finally petitioner's assertion that mr pierce was generally deceptive in connection with their finances is supported by evidence but in no way appears to have affected the reporting of items on the return and does not outweigh the fact that petitioner had an affirmative duty to evaluate and check the return although the return was sent without payment it correctly reported petitioner's and mr pierce's tax_liability taking into account all of the facts and circumstances it would not be inequitable to hold petitioner liable for the underpayment in question consequently respondent's denial of petitioner's request for equitable relief under sec_6015 is not an abuse_of_discretion based on the facts and circumstances in this case many of the factors in revproc_2000_15 sec_4 2001-c b pincite are neutral the negative factors discussed above outweigh any positive factors in favor of relief based on the record before this court we do not find respondent's denial of sec_6015 relief to be arbitrary capricious or without sound basis in fact or law the court has considered all of the other arguments made by petitioner and to the extent they remain unaddressed concludes they are without merit we hold that respondent correctly determined that collection by levy should proceed reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
